Citation Nr: 1616141	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for Tietze's Syndrome (costochondritis) on an extra-schedular basis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to January 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2011, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with his claims file, so is of record. 

In a subsequent April 2011 decision and remand, in pertinent part, the Board denied the Veteran's claim for a rating higher than 10 percent for his costochondritis on a schedular basis, therefore, his entitlement to additional compensation for this service-connected disability on this ground is no longer at issue.  However, the Board instead remanded his claim for a higher rating for this disability on an extra-schedular basis, also his derivative claim of entitlement to a TDIU. 

The Board remanded these claims again in August 2012 for further development and consideration, including obtaining additional private treatment records and for a VA compensation examination reassessing the severity of the costochondritis, including an evaluation of its effect on the Veteran's employability. 

These claims were most recently before the Board in November 2014, when they yet again were remanded for still further development, including having the Veteran undergo another VA compensation examination again reassessing the severity of his costochondritis, as well as referring the claims to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for consideration on extra-schedular bases. 


After having the Veteran undergo this additional VA examination and receiving a response from the Director of the C&P Service regarding extra-schedular entitlement for the costochondritis and TDIU, the Appeal Management Center (AMC) in Washington, DC, on behalf of the RO, issued a May 2015 Supplemental Statement of the Case (SSOC) denying a rating higher than 10 percent for the costochondritis on an extra-schedular basis and a TDIU also on an extra-schedular basis.  These claims therefore are again before the Board.


FINDINGS OF FACT

1.  The symptoms of the costochondritis are adequately described by the established schedular criteria and do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards regarding this type of disability.

2.  The record also does not indicate that the costochondritis, which is the only service-connected disability, renders the Veteran unable to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 10 percent for the Tietze's Syndrome (costochondritis) on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).

2.  The criteria also are not met for a TDIU on an extra-schedular basis.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(b).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Ideally, this notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, both the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U. S. Court of Appeals for Veterans Claims (Court/CAVC) have clarified that, even when notice is not provided prior to initially adjudicating a claim or, if provided, was inadequate or incomplete, VA need only provide all necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the essential fairness of the adjudication, as a whole, is unaffected because he is still provided meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that an SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United Sates Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See also 38 C.F.R. § 20.1102.

With regards to both the claim for an increased rating for the costochondritis on an extra-schedular basis and the claim for a TDIU on an extra-schedular basis, VA's duty to notify was satisfied by way of a May 2011 letter that fully addressed all notice elements and that was sent prior to the initial decision on these derivative claims, so in the preferred sequence.  The letter informed the Veteran of the type of information and evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also included information on disability ratings and effective dates as mandated by Dingess (albeit when the claim, instead, is for service connection).  Moreover, according to the Federal Circuit Court, in a case as here involving a claim for an increased rating, the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific or advise him that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37  (2008).  Rather, VA need only provide "generic" notice advising him of the evidentiary and legal criteria for establishing his entitlement to greater compensation for the disability.  Id.



VA additionally, as mentioned, has a duty to assist the Veteran in fully developing these claims.  This duty includes assisting him in the procurement of relevant records concerning his evaluation prior to, during and since his service, so including his service treatment records (STRs) and post-service VA and private treatment records.  There also is an obligation to provide an examination or obtain a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all necessary development of these claims has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC have obtained his STRs, VA clinical records, and Social Security Administration (SSA) records.  As well, he was provided an opportunity to set forth his contentions and arguments during a hearing before the undersigned Veterans Law Judge of the Board in February 2011.  Moreover, pursuant to the Board's November 2014 remand directives, the AMC was instructed to first schedule the Veteran for a new VA examination in order to reassess the severity of his costochondritis.  Having completed that, the AMC was then directed to refer the case to the Under Secretary for Benefits or to the Director of the C&P Service for consideration of a higher rating and TDIU on extra-schedular bases.  Finally, if additional compensation was not granted to the Veteran's satisfaction, the AMC was directed to issue a new SSOC taking into consideration this further development.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).  The AMC scheduled the Veteran for a March 2015 VA examination wherein the examiner reassessed the severity of the costochondritis.  Thereafter, the AMC referred the case to the Director of the C&P Service for a determination of whether the Veteran was entitled to a higher rating and/or TDIU on an extraschedular basis.  The Director issued a May 2015 administrative decision denying both claims on an extra-schedular basis.  The AMC subsequently issued an SSOC discussing the reasons and bases for its decision to continue the denial of both claims, including on an extra-schedular basis.  In light of the fact that the AMC scheduled the Veteran for this additional VA compensation examination, as instructed, then referred the case to the Director, and then finally issued an SSOC wherein it determined that it would continue the denial of these claims, even on this special extra-schedular basis, the Board finds that the AMC complied - certainly substantially - with the Board's remand directives.  

Consequently, the Board finds that VA has complied with its duties to notify and assist the Veteran with these claims, in turn allowing the Board to proceed with their adjudication.

Extra-schedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the C&P Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 



If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)(related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Costochondritis Claim

In the prior April 2011 decision and remand, the Board found that the Veteran had described the effects of his costochondritis as being significantly more severe than those contemplated by or accounted for in the schedular criteria.  Specifically, he alleges that the severe pain he experiences as a result of his costochondritis prevents him from maintaining any form of substantially gainful employment and has led to him losing many jobs due to this ongoing history of pain.  During an August 2010 VA examination, he reported retiring in April 2006 because of injuries sustained in a motorcycle accident.  However, the August 2010 VA examiner found that the costochondritis had just the general occupational effect of unemployment.  Furthermore, during his February 2011 hearing before the Board, the Veteran indicated that he was not then currently seeking employment in an attempt to avoid pain owing to his costochondritis, stating that "it's just easier not to work, because the pain will not be as bad".  Hearing Transcript, 3.  Accordingly, as the Board has concluded in its past decisions, the evidence of record suggests that the symptoms of the Veteran's costochondritis present a disability picture that is not fully contemplated by the rating schedule and may rise to the level of causing unemployability. 

To that end, and remaining cognizant of the fact that the Board is precluded from assigning a rating on an extra-schedular basis in the first instance, the Board remanded these claims in November 2014 to have them referred to the Director of the C&P Service for a determination of whether a higher rating for the costochondritis and a TDIU are warranted on an extra-schedular basis.  See Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996).  And, as already alluded to, in a May 2015 memorandum the Director of the C&P Service concluded that a higher rating for the costochondritis and a TDIU on an extra-schedular basis were not warranted.

In determining that a higher rating for the costochondritis and a TDIU on 
extra-schedular bases were unwarranted, the Director concluded there was no evidence of an unusual or exceptional disability pattern that would make the application of the regular evaluation standards inapplicable.

At this point it is worth mentioning that the Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994). The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").

But after considering the record before it, the Board concurs with the Director's decision to not grant a higher rating for the costochondritis on an extra-schedular basis, so even accepting this lesser standard.  The Veteran's costochondritis has a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5021, for myositis, as this is the most appropriate analogous condition for rating purposes in terms of the anatomical component affected and the resulting symptomatology and consequent impairment.  See 38 C.F.R. § 4.20 (2015).  Myositis, in turn, is rated as degenerative arthritis under Diagnostic Code 5003, and Diagnostic Code 5003 in turn instructs to rate the disability at issue on the basis of the extent it causes limitation of motion of the affected parts.

Further, according to Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

In determining that the Veteran was entitled to no more than a 10 percent rating for his costochondritis, the Board in its April 2011 decision relied on the results of April 2008 and August 2010 VA examinations that both found no radiological evidence (either through the use of X-ray or MRI) of consequent disability.  In addition, the Board in its April 2011 decision highlighted the fact that the Veteran had shown no functional impairment resulting from his reported pain on physical examination.  The Board did note the fact that the April 2008 VA examiner had stated that the Veteran experienced chest wall pain when he elevated his left arm to 160 degrees position; however, the Board found there was no objective indication that the Veteran's costochondritis impaired range of motion of any joint.  Accordingly, the Board concluded that the 10 percent rating was appropriate due to the effects of pain and taking into consideration the DeLuca v. Brown factors of functional loss.  8 Vet. App. 202, 206 (1995) (In determining the degree of functional loss, Board must consider factors including abnormal movement, weakened movement, premature/excess fatigability, incoordination, pain, swelling, and deformity/atrophy of disuse.).  

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These factors as mentioned include more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca, 8 Vet. App at 206.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

But a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of DC 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).  The Veteran already has this 10 percent rating on this schedular basis.


In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent (so noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Since the Board issued its April 2011 decision, the Veteran has been afforded two additional VA compensation examinations for the purpose of reassessing the degree of functional impairment owing to his costochondritis.  During an October 2012 VA examination, he reported having intermittent periods of pain associated with deep breath and stretching of the costal region from certain movements of the left arm.  Physical examination revealed non-tender costal and intercostal regions along sternum and pain on sternal and peristernal percussion in region of ribs 3-4.  There was also pain noted after four deep breaths.  The examiner then opined however that the costochondritis did not markedly interfere with employability.  In explanation, the examiner observed the Veteran had been diagnosed with costochondritis for over 30 years, a period during which he had worked a variety of jobs.  Furthermore, the examiner highlighted the fact that the Veteran, himself, had conceded that his unrelated back problems were at least as limiting as the symptoms of his costochondritis and contributed to his leaving his last place of employment.  Finally, the examiner referred to his physical examination and a July 2009 MRI that revealed a pathology that was not severe. 

The Veteran was most recently afforded a VA examination in March 2015, again for the purpose of reassessing the functional impairment resulting from his costochondritis and associated symptoms.  During the examination he again reported having intermittent but sharp pain in the left sternal border as well as a constant ache while doing physical work.  As well, he reported receiving no current treatment for his symptoms, but he added that he did receive steroid injections, chiropractic adjustment, and oral analgesics in the past.  Physical examination revealed no limitation of left arm motion.  The examiner did find that the condition resulted in some functional impairment; however, in explanation the examiner referred only to the Veteran's statement that he had been unable to maintain any type of work due to his condition and that he had stopped seeking employment because "he just got tired of hurting all the time."

The March 2015 examiner also provided a statement regarding the TDIU claim that is relevant for the purposes of evaluating the extra-schedular increased-rating claim.  In that statement, the examiner noted that the Veteran reported experiencing an intermittently symptomatic condition but that his work history was fairly consistent.  The examiner then concluded by pointing out that, although there may be a flare-up of the condition with repetitive physical exertion, the Veteran's prior work history reflected his ability to obtain and maintain work in a setting requiring physical labor. 

Also, as already alluded to, in May 2015 the claims of entitlement to an increased rating for the costochondritis and a TDIU, both on an extra-schedular basis, were referred to the Director of the C&P Service for an opinion as to whether either requested benefit was warranted on these special grounds.  After reviewing the claims file and a memo prepared by the AMC dated in April 2015, the Director determined that entitlement to an extra-schedular rating for the costochondritis was not warranted.  In support of this conclusion, the Director determined there was no evidence of an unusual or exceptional disability pattern that would make the application of the regular evaluation standards inapplicable.

The Board agrees with that assessment.  The evidence does not suggest a rating exceeding 10 percent for the costochondritis on an extra-schedular basis is warranted.  During each VA examination afforded the Veteran since he first applied for a higher rating for this service-connected disability, he has consistently reported being able to secure work and maintain it during the over 30-year period from the time of his separation from service until his eventual retirement.  Never was there mention of unsatisfactory performance or outright inability to perform his job's responsibilities owing to his costochondritis.  In addition, he has reported that his back pain at least contributed equally to his decision to retire as did the symptoms of his costochondritis.  Moreover, he has reported no more than intermittent symptoms of chest pain and left shoulder pain due to his costochondritis, and the VA examinations have revealed no symptomatology beyond a moderate degree of pain upon lifting his left arm and repeated deep respiration.  The most persuasive evidence simply does not support finding that the costochondritis "markedly" interfered with his employment, when employed, or resulted in repeated hospitalizations" (indeed, to the contrary, he has never asserted that this condition has resulted in any hospitalizations; instead, all treatment he has received for it has been on an outpatient, rather than inpatient, basis; there certainly has not been frequent inpatient treatment).

The Board acknowledges that the Veteran has asserted that he had to leave several different employment opportunities due to the impairment from the costochondritis symptoms, and that he ultimately retired in an attempt to avoid physical work that would exacerbate his costochondritis symptoms (especially his pain).  But the Board finds that the weight of the evidence does not show that his disability has impaired his employability to an extent greater than what is already contemplated in the 10 percent disability rating assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (explaining that the disability rating, itself, is recognition that industrial capabilities are impaired).  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disabilities specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.

Under these circumstances, the Board must conclude that a disability rating exceeding 10 percent for the service-connected costochondritis on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support the assignment of a higher rating on an extra-schedular basis, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


TDIU Claim

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board also may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations omitted).  See also Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In a claim for a TDIU, however, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for' 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").


As recognized in the Board's November 2014 remand, the Veteran's sole 
service-connected disability is his costochondritis, which as already discussed is rated as 10-percent disabling and, thus, does not satisfy the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.  However, pursuant to the November 2014 remand, this claim nonetheless was referred to the Director of the C&P Service to determine whether a TDIU was warranted alternatively on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).

The Director rejected granting a TDIU on an extra-schedular basis in the May 2015 memorandum.  In support thereof, the Director stated that the evidence of record did not show that physical or sedentary work was precluded, or that the Veteran could not obtain or maintain a substantially gainful occupation as a result of his costochondritis.  The Director acknowledged that the condition could functionally impair his ability to work during flare ups, but found there was no evidence that the condition would totally preclude physical work.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment," is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." 


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a 
facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.


In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria use a subjective (not just objective) standard.  See id.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.

Importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But all of that said, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15.


Here, the Board concurs with the Director's determination that a TDIU is not warranted on an extra-schedular basis.  Although the Veteran has been unemployed for several years, there is no indication he is unemployable solely due to impairment from his service-connected costochondritis.  He was able to maintain employment for over 30 years following his separation from service and despite his diagnosis of costochondritis while in service.  Furthermore, as he readily admitted himself during multiple VA examinations, the symptoms of his nonservice-connected back disorder contributed at least equally as much to his decision to stop seeking employment as did the symptoms of his costochondritis.  No medical examiner has indicated the functional impairment owing to the costochondritis is to an extent that would preclude the Veteran from returning to the workforce and engaging in employment that would be considered substantially gainful versus just marginal in comparison, that is, when considering his level of education, prior work experience and training, but not as mentioned impairment owing to disabilities, such as his back disability, which are not service connected.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU on an extra-schedular basis.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim is denied.



ORDER

A rating higher than 10 percent for the Tietze's Syndrome (costochondritis) on an extra-schedular basis is denied. 

A TDIU on an extra-schedular basis also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


